Exhibit 10.1

GUARANTY AND UNDERTAKINGS AGREEMENT

This GUARANTY AND UNDERTAKINGS AGREEMENT (this “Agreement”) is entered into as
of March 5, 2007, by MEGGITT PLC, a public limited company organized under the
laws of England and Wales (“Guarantor”) in favor of and for the benefit of K & F
INDUSTRIES HOLDINGS, INC., a Delaware corporation (the “Company”).

WHEREAS, MEGGITT-USA, Inc., a Delaware corporation (“Purchaser”) and Ferndown
Acquisition Corp., a Delaware corporation and direct wholly-owned subsidiary of
Purchaser (“Merger Sub” and, together with Purchaser, the “Guarantor
Subsidiaries”) are wholly owned subsidiaries of Guarantor.

WHEREAS, Purchaser, Merger Sub and the Company are parties to that certain
Agreement and Plan of Merger dated as of the date hereof (the “Merger
Agreement”; capitalized terms defined therein and not otherwise defined herein
being used herein as therein defined).

WHEREAS, it is desired that Guarantor fully and unconditionally guarantee and,
as applicable, agree to perform the Guaranteed Obligations (as defined below) as
provided herein for the benefit of the Company.

WHEREAS, it is desired that Guarantor make certain representations, warranties,
covenants, undertakings and agreements in connection with the Merger and the
Guaranty.

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, and pursuant to the terms of the Merger
Agreement, the Company has required Guarantor to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:

ARTICLE I
REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor represents and warrants to the Company as follows:

1.1           Organization and Good Standing.  Guarantor is duly organized,
validly existing and in good standing under the laws of England and Wales.  The
Company has been furnished with true, correct and complete copies of each
Organizational Document of Guarantor.

1.2           Authorization; Execution; Enforceability.

(a)          Guarantor has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate, and cause
the Purchaser and Merger Sub to consummate, the Merger and the other
transactions expressly contemplated by the Merger Agreement


--------------------------------------------------------------------------------


subject to, prior to the consummation of the Merger and the Rights Issue, the
Parent Shareholder Approval.  The only vote of the holders of outstanding
securities of Guarantor required by its Organizational Documents, by Law or
otherwise to consummate the Merger or any of the transactions expressly
contemplated hereby or by the Merger Agreement is, only with respect to the
consummation of the Merger and the Rights Issue, the Parent Shareholder
Approval.

(b)         The execution and delivery by Guarantor of this Agreement and the
other instruments and agreements to be executed and delivered by Guarantor as
contemplated hereby or by the Merger Agreement, and the performance by Guarantor
of its obligations hereunder or as contemplated by the Merger Agreement have
been duly and validly authorized by all requisite corporate action on the part
of Guarantor  subject to, with respect to the consummation of the Merger and the
Rights Issue, obtaining Parent Shareholder Approval.  This Agreement and the
other instruments and agreements to be executed and delivered by Guarantor as
contemplated hereby or by the Merger Agreement have been or will be, when
delivered, duly and validly executed and delivered by Guarantor and constitute
or upon execution and delivery will constitute, assuming the due and valid
execution and delivery thereof by the Company, valid and binding obligations of
Guarantor enforceable against it in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors rights
and to general principles of equity.

(c)          The Rights Issue has been duly and validly authorized by all
requisite action on the part of Guarantor, except for the Parent Shareholder
Approval.

1.3           Consents.  The execution, delivery and performance of this
Agreement by Guarantor and the consummation of the Merger and the other
transactions expressly contemplated hereby or by the Merger Agreement by
Guarantor do not and will not require any consent, approval, authorization or
permit of, or filing with or notification to, any Governmental Entity or any
other Person except (i) the pre-merger notification requirements under the HSR
Act or applicable International Competition Laws set forth on Schedule 4.3 of
the Purchaser Disclosure Schedules, (ii) the applicable requirements of the
Exchange Act and the rules and regulations promulgated thereunder, (iii) the
filing of the Certificate of Merger with the Delaware Secretary, (iv) the
notification provisions of Exon-Florio, (v) under any Export Control Laws and
NISPOM, (vi) compliance with any applicable requirements of the U.K. Financial
Services Authority after the date hereof, and (vii) any such consent, approval,
authorization, permit, filing, or notification of the failure of which to make
or obtain would not prevent or materially delay Guarantor from performing its
obligations under this Agreement, and the other instruments and agreements to be

2


--------------------------------------------------------------------------------


executed and delivered by Guarantor as contemplated expressly hereby or the
other transactions expressly contemplated by the Merger Agreement.

1.4           Litigation.  There is no Proceeding, at Law or in equity, by any
Person pending or, to the Knowledge of Guarantor, threatened, which would
prevent or have a material adverse effect on Guarantor’s ability to perform its
obligations under this Agreement or the Merger Agreement, and the other
instruments and agreements to be executed and delivered by Guarantor as
contemplated expressly hereby or by the Merger Agreement or the consummation of
the Merger, the performance of the Guaranteed Obligations or the other
transactions expressly contemplated hereby or by the Merger Agreement.

1.5           No Brokers.  Other than N M Rothschild & Sons and Merrill Lynch
International, neither Guarantor nor any of its Subsidiaries has (i) employed or
engaged any broker, investment banker, agent or finder or (ii) incurred any
Liability for any brokerage fees or expenses, commissions or finders’ fees or
expenses, payable by Guarantor or any Subsidiary thereof in connection with the
transactions expressly contemplated by the Merger Agreement or hereby.

1.6           Solvency.  Immediately following the Closing, each of Guarantor,
Purchaser and the Surviving Corporation will be Solvent (assuming for the
purposes of this representation that the Company and each of its Subsidiaries
was Solvent immediately prior to the Closing).

1.7           Proxy Statement Information; Other Filings.  The information
provided by Guarantor or its Subsidiaries relating to Guarantor or its
Subsidiaries expressly for inclusion in the Proxy Statement will not, at the
time the Proxy Statement is first mailed or at the time of the Special Meeting,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.  Any
such information that is to be so provided shall be specifically identified and
agreed upon in writing, in advance, by Guarantor and the Company.  No Other
Filing made by Guarantor with the SEC or any other filing made by Guarantor or
any Subsidiary thereof with any Governmental Entity in relation to the Merger or
the other transactions expressly contemplated by the Merger Agreement or any
other communication made by Guarantor or any transactions expressly contemplated
by the Merger Agreement will, at the time of filing or furnishing thereof,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

3


--------------------------------------------------------------------------------


ARTICLE II
GUARANTY

2.1           Guaranty.

(a)          In order to induce the Company to enter into the Merger Agreement,
Guarantor irrevocably and unconditionally guaranties, as primary obligor and not
merely as surety, the due and punctual performance and payment in full of all
Guaranteed Obligations (as hereinafter defined) when the same shall become due,
whether under the Merger Agreement, by operation of Law or otherwise (the
“Guaranty”).  The Guaranty is a guaranty of performance and payment when due and
not merely of collection.  The obligations of Guarantor hereunder are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor regardless of whether any action is
brought against either or both of the Guarantor Subsidiaries or whether either
or both of the Guarantor Subsidiaries is joined in any such action or actions. 
The Guaranty shall be unconditional regardless of any bankruptcy, insolvency or
similar proceeding with respect to either or both of the Guarantor
Subsidiaries.  Guarantor acknowledges that the Guaranteed Obligations are being
incurred for and will inure to the benefit of the Company.

(b)         The term “Guaranteed Obligations” means any and all representations,
warranties, covenants, undertakings or obligations of either or both of the
Guarantor Subsidiaries or Guarantor arising under, pursuant to or in connection
with the Merger Agreement, the Merger or any of the other transactions expressly
contemplated by the Merger Agreement.  For avoidance of doubt, the “Guaranteed
Obligations” shall include any and all covenants, undertakings or obligations
with respect to which Purchaser and/or Merger Sub have agreed to cause Parent or
its Affiliates to perform pursuant to or in connection with the Merger
Agreement.  The Guarantor expressly agrees to comply with all obligations
imposed upon it or purported to be imposed upon it or any of its Affiliates
under the Merger Agreement to the same extent as if it were a party to the
Merger Agreement.

(c)          In the event that all or any portion of the Guaranteed Obligations
are performed (by payment or otherwise) by Purchaser and/or Merger Sub, the
obligations of Guarantor hereunder shall be reinstated in the event that all or
any part of such performance (by payment or otherwise) is rescinded or recovered
directly or indirectly from the Company as a preference, fraudulent transfer or
otherwise, and any such payments that are so rescinded or recovered shall
constitute Guaranteed Obligations.

(d)         Upon the failure of either or both of the Guarantor Subsidiaries to
perform or pay any of the Guaranteed Obligations when and as the same shall

4


--------------------------------------------------------------------------------


become due, Guarantor will upon demand by the Company perform or cause to be
performed such Guaranteed Obligations as are to be performed, and pay in cash or
cause to be paid in cash such Guaranteed Obligations as are to be paid, in each
case as and to the extent provided in the Merger Agreement or herein.

2.2           Guaranty Absolute; Continuing Guaranty.  The obligations of
Guarantor hereunder are irrevocable, absolute, independent and unconditional and
shall not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than indefeasible performance in full
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, Guarantor agrees that: (a) the obligations of
Guarantor hereunder are independent of the obligations of either or both of the
Guarantor Subsidiaries under the Merger Agreement and a separate action or
actions may be brought and prosecuted against Guarantor whether or not any
action is brought against either Guarantor Subsidiary or any of such other
guarantors and whether or not either or both of the Guarantor Subsidiaries is
joined in any such action or actions; and (b) Guarantor’s payment of a portion,
but not all, of the Guaranteed Obligations shall in no way limit, affect, modify
or abridge Guarantor’s liability for any portion of the Guaranteed Obligations
that has not been indefeasibly paid.  The Guaranty is a continuing guaranty and
shall be binding upon Guarantor and its successors and assigns.

2.3           Actions by the Company.  The Company may from time to time,
without notice or demand and without affecting the validity or enforceability of
the Guaranty or giving rise to any limitation, impairment or discharge of
Guarantor’s liability hereunder and so long as permitted by the Merger
Agreement, (a) terminate, release, compromise, subordinate, renew, extend,
accelerate or otherwise change the time, place, manner or terms of performance
(by payment or otherwise) of, or rescind any demand for payment or acceleration
of, any or all of the Guaranteed Obligations, (b) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, any or all of the Guaranteed Obligations or any agreement
relating thereto and/or subordinate the performance (by payment or otherwise) of
the same to the performance (by payment or otherwise) of any other obligations,
(c) request and accept other guaranties of any or all of the Guaranteed
Obligations and take and hold security for the payment of the Guaranty or the
Guaranteed Obligations, (d) release, exchange, compromise, subordinate or
modify, with or without consideration, or exercise any right or remedy with
respect to, any security for payment of the Guaranteed Obligations, any other
guaranties of any or all of the Guaranteed Obligations, or any other obligation
of any Person with respect to any or all of the Guaranteed Obligations,
(e) exercise in such manner and order as it elects in its sole discretion, fail
to exercise, waive, suspend, terminate or suffer expiration of, any of the
remedies or rights of the Company against either or both of the Guarantor
Subsidiaries or any other guarantor or Person in respect of any or all of the
Guaranteed Obligations, (f) accept partial payments on any or all the Guaranteed
Obligations and apply any and all

5


--------------------------------------------------------------------------------


payments or recoveries to such of the Guaranteed Obligations as the Company may
elect in its sole direction, (g) refund at any time, at the Company’s sole
direction, any payments or recoveries received in respect of any or all of the
Guaranteed Obligations, (h) otherwise deal with the Guarantor Subsidiaries or
either of them, and any other guarantor or Person as the Company may elect in
its sole discretion; and (i) exercise any other rights available to the Company
under the Merger Agreement, at Law or in equity.

2.4           Waivers.  Guarantor waives, for the benefit of the Company:

(a)          any right to require the Company, as a condition of payment or
performance by Guarantor, to (i) proceed against either or both of the Guarantor
Subsidiaries, any other guarantor of any of the Guaranteed Obligations or any
other Person, (ii) proceed against or have resort to any balance of any deposit
account or credit on the books of the Company in favor of either or both of the
Guarantor Subsidiaries or any other Person, or (iii) have the property of either
or both of the Guarantor Subsidiaries, any other guarantor or any other Person
first applied to the discharge of the Guaranteed Obligations or (iv) pursue any
other remedy in the power of the Company;

(b)         all rights and benefits under Law purporting to reduce a guarantor’s
obligations in proportion to the obligation of the principal or providing that
the obligations of a surety or guarantor must neither be larger nor in other
respects more burdensome than that of the principal;

(c)          any requirement of marshalling or any other principles of election
of remedies and all rights and defenses arising out of an election of remedies
by the Company, even though that election of remedies has destroyed Guarantor’s
rights of subrogation and reimbursement against either or both of the Guarantor
Subsidiaries;

(d)         the benefit of any statute of limitations affecting the Guaranteed
Obligations or the Guarantor’s liability hereunder;

(e)          any defense arising by reason of the incapacity, lack of authority
or any disability of either or both of the Guarantor Subsidiaries or (ii) any
other defense (but excluding an “other defense” to the extent a court of
competent jurisdiction has resolved in a final, non-appealable judgment that
Purchaser and Merger Sub are not obligated to perform or satisfy the Guaranteed
Obligation (other than due to the bankruptcy or insolvency of Purchaser or
Merger Sub) of either or both of the Guarantor Subsidiaries, including any
defense based on or arising out of the lack of validity of the Guaranteed
Obligations or any agreement or instrument relating thereto;

(f)            any right to assert against the Company any defense (legal or
equitable), set off, counterclaim and other right that the Guarantor may now or
any

6


--------------------------------------------------------------------------------


time hereafter have against the Guarantor Subsidiaries or any other guarantor of
any or all of the Guaranteed Obligations;

(g)         notices, demands, presentments, protests, notices of protest,
notices of dishonor or nonperformance and notices of any action or inaction,
including acceptance of the Guaranty, notices of default under the Merger
Agreement, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of any or all of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to either
or both of the Guarantor Subsidiaries and notices of any of the matters referred
to in Section 2.3 and any right to consent to any thereof and other notices of
any kind;

(h)         to the fullest extent permitted by Law, any defenses or benefits
that at any time may be derived from or afforded by virtue of any valuation,
stay, moratorium or other Law now or hereafter in effect and all rights and
defenses that are or may become available to Guarantor by reason of Law; and

(i)             to the fullest extent permitted by Law, any defenses or benefits
that at any time may be derived or afforded by any Law which limit the liability
of or exonerate guarantors or sureties.

2.5           Expenses.  Guarantor agrees to pay, or cause to be paid, on
demand, and to save the Company harmless against liability for any and all
reasonable out-of-pocket costs, fees and expenses (including fees, costs of
settlement and disbursements of counsel) incurred or expended by the Company in
connection with the enforcement of any rights under this Agreement.

ARTICLE III
MISCELLANEOUS

3.1           Cumulative Rights.  The rights, powers and remedies given to the
Company by this Agreement are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to the Company by virtue of
any statute or rule of Law or in the Merger Agreement or any of the other
agreements expressly contemplated thereby.  Any forbearance or failure to
exercise, and any delay by the Company in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

3.2           Interpretation.

(a)          The headings of the sections of this Agreement are inserted as a
matter of convenience and for reference only and in no way define, limit or
describe the scope of this Agreement or the meaning of any provision of this
Agreement.

7


--------------------------------------------------------------------------------


(b)         The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.

(c)          Whenever the word “primarily” is used in this Agreement with
respect to a given subject, it shall be deemed to be followed by the words “or
exclusively”.

(d)         Whenever the words “included,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(e)          Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

3.3           Severability.  It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the Law and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited, void or unenforceable for
any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited, void or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

3.4           Specific Performance.  Guarantor agrees that irreparable damage
would occur to the Company in the event any of the provisions of this Agreement
were not performed in accordance with the terms hereof and that the Company is
entitled to specific performance of the terms of this Agreement in addition to
any other remedies at Law or in equity.

3.5           No Assignment.  Neither Guarantor nor the Company may assign its
rights or delegate its obligations under this Agreement, in whole or in part
without the prior written consent of Guarantor or the Company, as applicable;
provided, however, that the Company may assign the benefit of this Guaranty to
any Person that acquires all or substantially all of the assets of the Company
(whether by merger, sale of assets or otherwise).  Any purported assignment or
delegation in violation of the terms of this Agreement is void.  This Agreement
shall inure to the benefit of the Company and such permitted assigns.  This
Agreement is not intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

 

8


--------------------------------------------------------------------------------


3.6           Governing Law.  THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS EXECUTED AND TO BE PERFORMED SOLELY WITHIN SUCH STATE.

3.7           Jurisdiction and Venue.

(a)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself or himself and its or his property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, in any action or proceeding arising out of or relating to this
Agreement or the transactions expressly contemplated hereunder or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b)         Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it or he may legally and effectively do so, any objection
that it or he may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions expressly contemplated hereunder as set forth in Section 3.7(a). 
Each of the parties hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c)          The parties hereto further agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law, with respect to
any matters for which it has submitted to jurisdiction pursuant to this Section
3.7.  The foregoing consents to jurisdiction and appointments of agents to
receive service of process shall not constitute general consents to service of
process in the State of New York for any purpose except as provided above and
shall not be deemed to confer rights on any Person other than the respective
parties to this Agreement.

(d)         The prevailing party or parties in any such litigation shall be
entitled to receive from the losing party or parties all costs and expenses,
including reasonable counsel fees, incurred by the prevailing party or parties.

(e)          Nothing contained in this Section 3.7 shall preclude the Company
from bringing any action or proceeding arising out of this Agreement, including

9


--------------------------------------------------------------------------------


without limitation the Guaranty, in the courts of any place where Guarantor or
any of its assets may be found or located.

3.8           Mutual Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.  EACH OF
GUARANTOR AND THE COMPANY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.8.

3.9           Counterparts and Facsimile Execution.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered (by facsimile or otherwise) to
the other party, it being understood that all parties need not sign the same
counterpart.  Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

3.10         Mutual Contribution.  The parties to this Agreement and their
counsel have mutually contributed to its drafting. Consequently, no provision of
this Agreement shall be construed against any party on the ground that party
drafted the provision or caused it to be drafted.

3.11         Amendment.  This Agreement may be amended only by a writing signed
by Guarantor and the Company.

3.12         Complete Agreement.  This Agreement and the other documents
referenced herein and therein, including without limitation the Merger
Agreement, contain the entire agreement of the parties with respect to the
subject matter of this Agreement and supersede all prior and contemporaneous
negotiations, agreements, arrangements and understandings between them with
respect to such subject matter.

3.13         Cross Default.  Any breach by Guarantor of any of the
representations, warranties, covenants, agreements or undertakings made by
Guarantor under this Agreement shall constitute a breach by the Guaranteed
Subsidiaries under the Merger Agreement, entitling the Company to exercise its
rights and remedies thereunder.

[remainder of page intentionally left blank]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has caused this Agreement to be executed under
seal by two of its duly elected directors thereunto duly authorized, and the
Company has caused this Agreement to be duly executed and delivered by one of
its officers thereunto duly authorized, in each case as of the date first
written above.

MEGGITT PLC

 

 

 

By:

/s/ Philip E. Green

 

 

Name:

Philip E. Green

 

 

Title:

Director

 

 

 

 

 

By:

/s/ StephenYoung

 

 

Name:

Stephen Young

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

K & F INDUSTRIES HOLDINGS, INC.

 

 

 

By:

/s/ Kenneth M. Schwartz

 

 

Name:

Kenneth M. Schwartz

 

 

Title:

President and Chief Executive Officer

 

11


--------------------------------------------------------------------------------